Citation Nr: 0632957	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  00-18 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from October 1988 to January 
1999.

This claim comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied a claim of entitlement to 
service connection for a left foot disability.  

In a September 2004 decision, the Board granted a 10 percent 
initial rating for the service-connected residuals of a right 
ankle injury.  The Board also remanded the issue of service 
connection for a left foot disability for further 
development.  The case now returns to the Board for further 
appellate review.  


FINDING OF FACT

The veteran does not currently have a left foot disability.


CONCLUSION OF LAW

Service connection for a left foot disability has not been 
established.  38 U.S.C.A. §§ 1101(3), 1110, 1112 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a December 2001 
letter from the RO to the appellant, as well as a September 
2004 letter from the Appeals Management Center (AMC) to the 
appellant.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The December 2001 letter was issued 
after the initial adjudication of the claim in November 1999, 
but there is no prejudicial timing defect under Pelegrini 
because, in addition to the supplemental September 2004 
letter, the appellant has also since been provided 
opportunities to respond to this VCAA notification prior to 
the readjudication of his claim in the subsequent May 2000 
statement of the case (SOC), the January 2004 supplemental 
statement of the case (SSOC) and the May 2005 SSOC.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In March 2006, the appellant was provided with notice as to 
the means by which a disability rating and effective date for 
the disability benefit award on appeal are determined.  
Therefore, and because the claim is denied herein, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision on the service connection claim.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his pre-service medical 
records, and the results of several VA examinations, with the 
most recent taking place in April 2005.  The appellant was 
afforded the opportunity for a Board hearing, but did not 
request one.  However, he did have a hearing before the RO in 
March 2001.  The transcript has been included as part of the 
record and has been reviewed by the Board.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

When there is an approximate balance of positive and negative 
evidence after considering all information, lay and medical 
evidence of record in a case regarding any issue material to 
the determination of a matter, which does not satisfactorily 
prove or disprove the claim, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

The appellant's service medical records reflect that prior to 
service, he was treated for a clubfoot deformity to the right 
foot that required two surgical repairs.  However, he was 
ultimately inducted into service after review of the 
appellant's pre-service medical records and two notes from 
his treating physician indicated a lack of functional 
limitation.  In 1993, he complained of pain in both feet and 
was fitted for shoe inserts.  In May 1997, following a failed 
parachute landing, the appellant complained of pain in both 
ankles.  X-rays were negative for fractures.  At that time, 
the appellant's left ankle was still swollen and was 
determined to be a grade II sprain.  In June 1997, he again 
complained of pain on the outsides of both feet when he 
turned his ankle getting into a car or climbing stairs.  He 
was diagnosed with a grade I sprain bilaterally and 
instructed not to run, bike, or jump.  

The appellant was evaluated by a medical board in June 1998 
for complaints of severe pain in his right ankle and leg.  
After examination, he was diagnosed with right rear foot and 
Lisfranc's degenerative joint disease second to club foot 
surgery that worsened with significant physical activity, but 
improved temporarily with nonsteroidal anti-inflammatory 
medications and rest.  The medical board also determined that 
the appellant did not have degenerative joint disease or any 
limited range of motion upon induction into active duty.  
However, there was no mention of any continuing left foot 
complaints or diagnosed left foot disability.  The medical 
board ultimately concluded that the appellant failed to meet 
retention criteria because of his right foot impairments.

At the April 1999 VA examination, as far as the appellant's 
left foot was concerned, there was no tenderness, increased 
erythema, or swelling found.  Range of motion (ROM) testing 
was symmetric bilaterally, and there was no evidence of 
discomfort in the left foot.  At a June 1999 reassessment 
examination, X-rays of the left foot showed no significant 
radiographic findings, the objective examination was normal, 
and it was believed that the appellant's left foot pain was 
most likely due to arch fatigue and metatarsalgia secondary 
to the appellant's change in occupation.  An April 2001 VA 
examination of the appellant's left foot, including X-rays 
and ROM testing, was normal despite his complaints of pain.  
X-rays taken at the April 2005 VA examination showed no bony 
abnormality in the left foot.  The examiner opined that 
although the appellant had multiple notes indicating left 
foot symptomatology since his hard parachute landing in 1997, 
normal x-rays and physical examination were unrevealing of 
any significant pathology able to be confirmed by objective 
radiologic studies.  Complaints of left foot pain, arch 
fatigue, and a history of metatarsalgia were noted, but the 
examiner indicated that these were subjective complaints 
which were not supported by objective medical examination 
findings.  Or, in other words, although the appellant 
expressed subjective complaints, there are no objective 
medical examination findings that provide a basis for these 
complaints.

Here, the record supports the finding that although the 
appellant experienced injuries to his left foot while in 
service, he does not have a current disability related to 
those injuries.  Accordingly, the Board has concluded that 
the preponderance of the evidence is against the claim and 
the present appeal must be denied.


ORDER

Entitlement to service connection for a left foot disability 
is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


